Title: To George Washington from John Carlyle, 25 July 1758
From: Carlyle, John
To: Washington, George



Dr Sir
Winchester July 25 1758

I Reced yours ⅌ Dr Craike with 75£ which Shall Immediatly Lay out In A bill & remite as Directed—the Goods In my Care Seemed to be Chairs & a Small box that has yr Armes In it Cut in Wood—If your Letter that you mention Comes to My hand Shall Immediatly forward up to you, I cannot Say how Mr Washington has Settled the Insurance but Shall write him Abt it ⅌ first oppertunity.
I have Yett not given up hopes of Copethorn I have Ten hhds on board without one Penny Insured & now woud not give 25 ⅌Ct. I heartily Congratulate you on Yr Election here you Need

Not doubt but We did Every thing in our Power to Serve you We Came here on Purpose. I Wish Yr health & us a happy Meeting Concludes Me Dr Sir Yr Very Affectionet Hble Sert

John Carlyle

